              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 CLARK TECHNOLOGY LLC and
 CLARK ENGINEERING
 CORPORATION,

                          Plaintiffs,

 v.                                                Case No. 18-CV-1559-JPS

 CORNCOB INC. and PRO-
 EQUIPMENT INC.,
                                                                  ORDER

                          Defendants.


1.     INTRODUCTION

       The parties to this lawsuit are in the wastewater treatment business.

Plaintiffs Clark Technology LLC and Clark Engineering Corporation filed

this action in October 2018, accusing Defendants Corncob Inc. and Pro-

Equipment Inc. of breaching an alleged oral contract, among other alleged

misdeeds. The thrust of Plaintiffs’ complaint centers on relationships it had

with Defendants and another player in the market who is not a party to this

case, Apex Efficiency Solutions, SBC (“Apex”). Plaintiffs worked with Apex

on several water treatment projects in Wisconsin and Minnesota and

brought Defendants into the projects as their manufacturing subcontractor.

For each of these projects, Plaintiffs contend that they had binding oral

agreements with Defendants and Apex that neither would cut Plaintiffs out

of the business relationship. Plaintiffs allege that starting in 2017,

Defendants and Apex did just that.

       This suit followed (though not before Apex filed a declaratory

judgment action in Minnesota state court). In this case, Plaintiffs allege a
violation of the Lanham Act, seeking damages (Count I) and preliminary

and injunctive relief (Count II), violation of the Wisconsin Deceptive Trade

Practices Act (Count III), breach of contract (Count IV), breach of the duty

of good faith and fair dealing (Count V), tortious interference with contract

or prospective contractual relationship (Count VI), and contractual

indemnification (Count VII). (Docket #1). Defendants bring three

counterclaims, all concerning Plaintiffs’ purported abuse of process.

(Docket #16).

       Each side has filed a motion for summary judgment, the Defendants

seeking dismissal of all claims in the complaint and the Plaintiffs seeking

dismissal of all counterclaims. Those motions are fully briefed and ripe for

adjudication. For the reasons explained below, both motions will be

granted. The flurry of other motions that the parties filed before and after

their summary judgment submissions will be addressed herein as well, if

only to note their mootness.

2.     MOTION TO DISMISS

       Before addressing the parties’ summary judgment motions, the

Court turns first to a motion on which the Court has already weighed in but

has not finally resolved: Plaintiffs’ motion to voluntarily dismiss Counts IV,

V, VI, and VII of their complaint without prejudice. (Docket #24).

Defendants opposed the motion, arguing that dismissal should be with

prejudice or, if without prejudice, accompanied by an award of fees.

(Docket #28).

       The Court agreed with Defendants. In light of the late stage of the

lawsuit, together with Plaintiffs’ concession that they could no longer

meaningfully maintain the claims they sought to dismiss, the Court decided

that forcing the parties to continue to expend resources to litigate claims



                                Page 2 of 37
that all parties agree should be dismissed would be inefficient at best.

(Docket #63). However, the Court also found that allowing Plaintiffs to

amend their complaint under Rule 15(a)(2) to eliminate Counts IV through

VII—which would essentially result in the dismissal of Counts IV through

VII without prejudice—was warranted only upon payment of the

reasonable fees and costs Defendants incurred to defend against those

claims. Id. at 7–8. The Court left Plaintiffs to decide whether to amend their

complaint and pay the Defendants’ reasonable fees and costs, or to accept

dismissal of Counts IV through VII with prejudice. Id. at 8.

       Plaintiffs did neither. Instead, they moved the Court to reconsider

and either order the Defendants to calculate and disclose their costs before

Plaintiffs made their election regarding dismissal, allow Plaintiffs to

withdraw their motion to dismiss, or simply deny their motion to dismiss

and decide the case on the parties’ motions for summary judgment. (Docket

#66). Defendants opposed the motion for reconsideration, correctly noting

that Plaintiffs had identified no error of law or fact that would warrant

reconsideration. (Docket #68). Plaintiffs simply did not like the options the

Court presented.

       Subsequently, Defendants completed briefing on their motion for

summary judgment on all of Plaintiffs’ claims, including Counts IV through

VII. In light of the messy state of Plaintiffs’ motion to dismiss, and because

dispositive motion briefing has demonstrated that dismissal on the merits

of Counts IV through VII is appropriate, the Court will deny Plaintiffs’

motion to dismiss (Docket #24), deny as moot their motion for

reconsideration (Docket #66), and resolve Counts IV through VII under

Rule 56.




                                Page 3 of 37
       However, the Court sympathizes with Defendants’ position, having

been made not only to defend against four claims that Plaintiffs then sought

to abandon without penalty, but also having been made to engage in

superfluous motion practice about those claims’ dismissal while

simultaneously briefing a summary judgment motion. This has no doubt

been an unnecessary drain on Court and client resources.

       It would be unfair to Defendants for the Court simply to resolve the

merits of Counts IV through VII on summary judgment without any

repercussion to Plaintiffs. To do so would let Plaintiffs off the hook for

essentially ignoring the Court’s directive to either accept dismissal with

prejudice (before dispositive motion briefing was complete) or to pay

Defendants’ fees and dismiss without prejudice. As a penalty for their

eleventh-hour delay tactics, the Court will order that Plaintiffs pay

Defendants’ reasonable fees and costs related to Defendants’ preparation of

a defense to Counts IV through VII. The Court is confident that the parties

can confer on this issue and reach an amicable resolution without the need

for further intervention by the Court.

3.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 states that the “court shall grant

summary judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th Cir. 2016).

“Material facts” are those facts which “might affect the outcome of the suit,”

and “summary judgment will not lie if the dispute about a material fact is

‘genuine,’ that is, if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). Thus, to demonstrate a genuine dispute about a material



                                  Page 4 of 37
fact, a party opposing summary judgment “must do more than simply

show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

Rather, the non-moving party “must set forth specific facts showing that

there is a genuine issue for trial.” Fed. R. Civ. P. 56(e). The Court construes

all facts and reasonable inferences in a light most favorable to the non-

movant. Bridge v. New Holland Logansport, Inc., 815 F.3d 356, 360 (7th Cir.

2016). In assessing the parties’ proposed facts, the Court must not weigh the

evidence or determine witness credibility; the Seventh Circuit instructs that

“we leave those tasks to factfinders.” Berry v. Chicago Transit Auth., 618 F.3d

688, 691 (7th Cir. 2010).

4.     RELEVANT FACTS

       This Order resolves the Defendants’ motion for summary judgment

first. The facts relevant to that motion are discussed here, in a light most

favorable to Plaintiffs. The facts relevant to Plaintiffs’ motion for summary

judgment are incorporated into the Court’s analysis of that motion, supra,

presented in a light most favorable to Defendants.

       4.1    Background

       The parties in this case sell filtration systems designed to purify

contaminated wastewater. Pro-Equipment, Inc. (“Pro-Equipment”) is a

global manufacturer, supplier, and reseller of such hardware and

equipment and is based in Waukesha, Wisconsin. Douglas Hwang

(“Hwang”) owns Pro-Equipment and serves as its president. In 2014,

Hwang formed Corncob, Inc. (“Corncob”) to market and sell his now-

patented wastewater treatment product called the Corncob II. This

wastewater filtration product uses membrane discs that rotate in fluid




                                 Page 5 of 37
being moved by high pressure; it is an alternative to products that use

tubular membranes.

      Clark Engineering Corporation (“Clark Engineering”) is an

engineering firm offering a wide variety of engineering services and project

management. In 2014, officers of Clark Engineering formed a separate

business entity, Clark Technology, LLC (“Clark Technology”), that sells

water and wastewater treatment systems as well as waste-to-energy

systems. One of its products is a single-stage tubular membrane system sold

under the brand name Leachbuster.

      Dr. Abi Assadi (“Assadi”) is Clark Engineering’s and Clark

Technology’s president and CEO. Vladimir Scheglowski (“Scheglowski”) is

Clark Technology’s executive vice president and COO, as well as a

principal at Clark Engineering. Dr. Kazem Oskoui (“Oskoui”) is a vice

president and chief technology officer of Clark Technology and a senior

associate at Clark Engineering. He had a relationship with Hwang of Pro-

Equipment dating back to the 1990s, when he contacted Hwang about

supplying equipment for treatment systems he was implementing

internationally (before Oskoui joined Defendants’ companies). Around

2006, Oskoui starting using tubular membranes in connection with

wastewater treatment solutions and worked with Hwang and other

suppliers to source and supply those projects. This eventually led to the

creation of the Leachbuster. After Oskoui joined Clark Engineering in 2013,

the company began marketing and selling the Leachbuster.

      In 2013, Clark Engineering entered into discussions with Apex, a

Minnesota company that offers project development, project management,

and general contractor services to municipal and commercial clients for

energy efficiency and environmental sustainability projects. Clark



                               Page 6 of 37
Engineering and Apex contemplated working together on a number of

projects, including a project to sell, install, and service a Leachbuster at a

landfill in Kandiyohi County, Minnesota (the “Kandiyohi County Project”).

Oskoui introduced Hwang to Clark Engineering’s other management

personnel as someone whose company, Pro-Equipment, could supply the

equipment needed for the Kandiyohi County Project.

       4.2    Alleged Oral Contract Between Pro-Equipment and Clark

       Clark Engineering and Pro-Equipment entered into discussions

about how to work together to provide the Leachbuster to customers.

Plaintiffs say their discussions resulted in the formation of an oral contract,

and Defendants disagree.

       Specifically, Plaintiffs claim that

       [i]n or about March or April 2013, Clark Engineering reached
       an enforceable oral agreement with Hwang and PEI. (ECF 41
       at ¶18; Obermueller Decl., Ex. 6 at 79:22-80:11) Among other
       things, Hwang offered to Dr. Assadi and others to have Pro-
       Equipment manufacture certain equipment needed by Clark
       Engineering for its Leachbuster systems. (ECF 41 at ¶18)
       Clark Engineering was willing to have Pro-Equipment be a
       manufacturer in the United States provided that Hwang and
       Pro-Equipment would agree to supply Leachbuster systems
       each time when ordered by Clark Engineering, that Pro-
       Equipment would not manufacture or supply the proprietary
       Leachbuster system for, or sell such systems to, any person or
       company other than Clark Engineering, and that Pro-
       Equipment would maintain the confidentiality of Clark
       Engineering’s confidential and proprietary information and
       strategies including its clients, and would not circumvent
       Clark Engineering by directly going to Clark Engineering’s
       clients. (Obermueller Decl., Ex. 6 at 79:22-80:11; ECF 53-4, ¶¶
       2-9) Hwang and Clark Engineering also agreed that Pro
       Equipment will only supply equipment to Clark
       Engineering’s customers through Clark Engineering, except
       with Clark Engineering’s permission. (Id.) Hwang affirmed to
       Dr. Assadi and others that he and Pro-Equipment were

                                 Page 7 of 37
       agreeable to these terms. (Id.) There was consideration for this
       agreement because of the mutual promises that the parties
       provided to each other, specifically, that Clark Engineering
       would use Pro-Equipment as a supplier/manufacturer in the
       United States and that Hwang and Pro-Equipment would
       comply with its above-referenced obligations. (Id.) The parties
       both initially performed under this agreement, although it
       was eventually breached by Hwang and Pro-Equipment.

(Docket #98 at 12).

       The evidence on which Plaintiffs rely to support the existence of an

oral contract includes a declaration by Assadi, (Docket #41), and deposition

testimony of Scheglowski, (Docket #86-9).1 Assadi testifies to the terms of

the alleged contract as described above, with no more detail. For example,

he does not specify a date on which the contract was made (he says “early

2013”). He says the contract involved promises about confidentiality, but

he does not say that the parties defined what exactly constituted

confidential information. He says Pro-Equipment agreed not to

“circumvent” Clark Engineering by “directly going to Clark Engineering’s

clients,” but he does not say whether the parties identified those clients. He

also says nothing about the duration of the alleged contract. Assadi also

attests that when Clark Technology was formed in 2015, Pro-Equipment



       1 Plaintiffs also cite to their own responses to Defendants’ interrogatories,
(Docket #53-4). That document includes the electronic signature of Plaintiffs’
counsel as to the objections made therein, but no signature from any principal of
Plaintiffs. Id. at 15. There is a verification page at the end of the document with a
signature line for Clark Technology and Clark Engineering, but it is unsigned. Id.
at 16. Therefore, no one from Clark Technology or Clark Engineering attested to
the truth of the discovery responses. They are not evidence and will not be
considered. In any event, the information contained in those responses does not
add anything of substance to the other evidence on which Plaintiffs rely. Plaintiffs
and their counsel are nonetheless cautioned that their litigation activities expend
limited taxpayer resources, as well as those of the parties. This demands that they
apply at least some measure of attention to detail in their work.

                                   Page 8 of 37
and Clark Technology entered into an oral agreement identical to the one

between Pro-Equipment and Clark Engineering.

       Scheglowski testified at his deposition that Clark Engineering and

Pro-Equipment entered into an oral agreement in March or April 2013, and

that Clark Technology was later made a party to that contract. The cited

deposition testimony provides no other relevant details. In other portions

of his deposition, Scheglowski explains that Hwang operated “the old-

fashioned way” with a handshake instead of formal written agreement.

(Docket #86-9 at 10). Scheglowski said that Hwang and Oskoui had a

“longstanding relationship,” and Clark Engineering relied on that

relationship as “what we went by.” Id. at 10–11.

       Defendants contend that no oral agreement was ever reached.

Hwang attests that the 2013 discussions between Pro-Equipment and Clark

Engineering were planning discussions.

       Toward the end of 2013, Clark Engineering provided Pro-Equipment

with a draft memorandum of understanding (“MOU”), dated October 31,

2013, regarding the two entities’ working relationship in connection with

projects. (Docket #53-5 at 3–8). The preamble language of the MOU states

that “[t]he parties desire to document their relationship within a legal

framework, specifying each party’s rights and obligations” and “this

MOU . . . shall be considered as the foundation to all further stages of their

joint cooperation.” Id. at 3. The MOU includes specific contractual terms,

such as the types of projects its covers, the obligations of each party in

preparing proposals and orders, payments and fees, and the duration of the

agreement. It also includes a provision specifying that any proposals or bids

for additional work from Clark Engineering’s existing clients would be run

through Clark Engineering. Id. at 5. Pro-Equipment rejected the MOU as



                                Page 9 of 37
written and provided a counter-proposal. Clark Engineering did not accept

Pro-Equipment’s counter-proposal.

      4.3    The Kandiyohi County Project

       During 2014, Apex and Clark Engineering worked together on

developing the Kandiyohi County Project. The prime contract for the

project was between Apex and Kandiyohi County. Apex then signed a

subcontract with Clark Engineering dated November 14, 2014 to purchase

a Leachbuster unit. On March 24, 2015, Clark Engineering and Pro-

Equipment entered into a written contract for Pro-Equipment to supply the

hardware for that Leachbuster unit.

      The parties agree that the contract is comprised of a written proposal

sent by Pro-Equipment to Clark Engineering on March 24, 2015 and

invoices sent to and paid by Clark Engineering. The parties also agree that

the equipment that Pro-Equipment supplied for the Leachbuster system at

Kandiyohi County has always performed as represented, warranted, and

guaranteed by Pro-Equipment to Clark Engineering.

      4.4    The NSC/Michael Foods Project

      In 2015, Apex learned of Michael Foods as a prospect for the

installation of a wastewater treatment system during a meeting with the

Metropolitan Council, a public entity in the Minneapolis–St. Paul area. Seth

DeGeest of Apex contacted Michael Foods by email and forwarded detailed

information about the Leachbuster and the Kandiyohi County Project. In

December 2015, Apex and Clark Technology began to develop plans for the

possible Michael Foods project. On August 18, 2016, Apex and Clark

Technology entered into a “study subcontract” regarding the preparation

of a study “that would review the feasibility of using a Leachbuster at




                               Page 10 of 37
Michael Foods and could, later, lead to a larger project involving the sale of

a Leachbuster system.” (Docket #98 at 36).

       In November 2017, Michael Foods entered into a contract with Apex

for the installation of a wastewater treatment system. That contract did not

require that a Leachbuster system be installed. While Clark Technology had

done testing according to the terms of the study subcontract, that

subcontract did not guarantee that a Leachbuster would be used for the

Michael Foods contract.

       Ultimately, Michael Foods decided to install a Corncob II system, not

a Leachbuster. The parties dispute some of the facts that led to this result,

but those disputes are not material to the resolution of the instant motion.

Briefly, Defendants say that during the development of the Michael Foods

project, Apex began having serious concerns about the efficacy of the

Leachbuster system installed in Kandiyohi County, the accuracy of Clark

Technology’s reporting about operations at that project, and Clark

Technology’s inability to provide necessary details about scope and price

for the Michael Foods project. As a result, Defendants say, Apex decided to

explore alternative providers for the wastewater system and, in January

2018, requested a proposal from Corncob. Apex then presented Michael

Foods with both the Corncob II and the Leachbuster as options, and

Michael Foods picked the former.

       The Plaintiffs tell the story differently. They say Apex made up its

purported “concerns” regarding the Kandiyohi County Project so that it

could switch from the Leachbuster to the Corncob II for the Michael Foods

Project and “make a lot more money.” (Docket #98 at 39). Plaintiffs explain

that in September 2017, Apex obtained a bid for Corncob II for a project in

Monroe County, Wisconsin, which resulted in Apex saving approximately



                                Page 11 of 37
fifty percent in equipment costs relative to the bid it had received from

Clark Technology. Apex then began calculating how much it could make

by substituting a Corncob II system for the Leachbuster system for the

Michael Foods Project. Apex got a bid from Corncob, and it was

significantly lower than the amount Clark Technology had bid for the

Michael Foods job.

       Plaintiffs accuse Corncob, Pro-Equipment, and Apex of then

conspiring to create a new proposal for the Michael Foods project that

inflated Corncob’s real price by $1.6 million, with the understanding that

Corncob and Pro-Equipment would kick back to Apex a significant amount

of this unearned profit if Michael Foods picked them. See (Docket #98 at 39–

40). Defendants argue this story is based only on speculation. Id. at 40.

       4.5    The Monroe County Project

       Turning back the clock a bit, on July 25, 2017, Clark Technology

submitted a proposal to Apex for installation of another Leachbuster

system, this time in Monroe County, Wisconsin (the “Monroe County

Project”). The cost for the proposed system was $825,000. This price was

non-negotiable. Plaintiffs claim that Apex sabotaged their bid for the project

by adding nearly $900,000 on top of Clark Technology’s proposal and then

telling Monroe County that the project would cost $2 million. Rather than

decrease its own profits, Apex used the county’s concern regarding the

overall project price as an excuse to “rebid” the project—i.e., get a bid from

Corncob that undercut Clark Technology’s bid.

       On or around September 19, 2017, Corncob submitted a proposal to

Apex for installation of a Corncob II for the Monroe County Project. The

cost was $389,000. Apex accepted that proposal and entered into a

subcontract with Corncob.



                                Page 12 of 37
       On October 16, 2017, Assadi sent Hwang an email that stated in part,

“We value our relationship. I do not think it is a good idea for you to

directly work with Apex. That sets a bad path for future, our relationship,

and the protection of Clark’s IP[].” (Docket #51-4 at 2). Hwang responded

on behalf of Pro-Equipment by saying, “Yes, we value our long history of

relationship and would like you to know we are not working with Apex

nor offering them Leachbuster, even though we don’t have signed

agreement. We see this as ethical considerations.” Id.

       On November 30, 2017, Hwang sent an email to Corncob employees

summarizing a discussion he had with Assadi, saying “I made it clear that

PEI [Pro-Equipment] is not providing Leachbuster to Apex[].” Assadi

testifies that later that same month, he and Scheglowski met with Hwang

and presented their concern that Apex was trying to circumvent the Clark

companies by working directly with Hwang and his companies. Assadi

states that

       [b]oth Vlad Scheglowski and I expressed our understanding
       that Douglas Hwang had previously agreed that he would
       not work with Apex or any other of Clarks’ customers, except
       through one of the Clark entities. Douglas Hwang
       acknowledged the parties’ prior agreement and told us that
       he understood that he and his companies could not work
       directly with Apex and that he did not intend to do so.
       Douglas Hwang also told us that if he ever wanted to work
       directly with Apex on a specific project, he would ask for
       written permission or a waiver from us before he or his
       companies would work directly with Apex on that project.

(Docket #41 at 3). On December 6, 2017, Assadi sent Hwang an email

thanking him “for meeting with us and setting the record straight and the

fact that you will ask for written waiver/permission from Clark to work

directly with Apex for a particular or any project. That means a lot to us and



                                Page 13 of 37
we appreciate it.” Id. at 3–4. Hwang responded and did not object to

Assadi’s characterization of the conversation.

      4.6       Further Attempts to Execute Written Contracts

      On February 7, 2018, Clark Engineering sent Pro-Equipment a

proposed mutual non-disclosure agreement backdated to January 1, 2017.

Scheglowski testified that his intention, as a layperson, was to memorialize

prior agreements that existed between the parties. The agreement was

never signed.

      Shortly thereafter, on February 9, 2018, Clark Technology sent Pro-

Equipment a proposed mutual non-disclosure and confidentiality

agreement backdated to January 2, 2015, and Clark Engineering sent Pro-

Equipment a proposed mutual non-disclosure agreement dated July 1,

2013. In addition to being backdated, these agreements purported to be

with Hwang as an individual along with any of his related companies. Also

on February 9, Assadi sent Pro-Equipment an email stating “we need to

honor our words, handshakes” and directed that Clark Technology and

Clark Engineering needed Pro-Equipment to sign the agreements that day.

Neither Pro-Equipment (nor Corncob) signed those agreements.

      4.7       Corncob’s Advertising

      Around 2016, Corncob began promoting its Corncob II system. In

promotional material for this system, Corncob included information about

the wastewater treatment equipment used in the Kandiyohi County Project

and another project in South Dakota, both of which involved Leachbusters.

Pro-Equipment had supplied some equipment for those projects. In its

advertisements, Corncob made up a different brand name for the system in

those projects, the Corncob I, but used images of the Leachbuster and the

Leachbuster trademark.



                                Page 14 of 37
5.     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       The majority of the parties’ briefing on Defendants’ summary

judgment motion is dedicated to the four claims Plaintiffs recently sought

to voluntarily dismiss: breach of contract (Count IV), breach of the duty of

good faith and fair dealing (Count V), tortious interference with contract or

prospective    contractual    relationship     (Count    VI),   and    contractual

indemnification (Count VII). (Docket #1). These claims are without merit

and must be dismissed. This is unsurprising, given that Plaintiffs conceded

in their motion to dismiss that they cannot meaningfully advance these

claims anymore. Plaintiffs’ remaining claims, based on a violations of the

Lanham Act (Counts I and II) and the Deceptive Trade Practices Act (Count

III), are also without merit. They will be dismissed as well.

       5.1     Breach of Contract

       Plaintiffs claim that they entered into binding oral contracts with

Defendants in 2013 and 2015 that included non-circumvention and

confidentiality clauses, and that Defendants breached those agreements by

working directly with Apex on the Michael Foods project. Defendants claim

no such contracts were ever made.

       An enforceable oral contract requires a meeting of the minds

between the parties with respect to the essential terms of the agreement and

mutual intent to be bound. Larimer v. Dayton Hudson Corp., 137 F.3d 497, 502

(7th Cir. 1998) (citing Witt v. Realist, Inc., 118 N.W. 85, 93 (Wis. 1962); see also

Ziolkowski v. Caterpillar, Inc., 800 F. Supp. 767, 779 (E.D. Wis. 1992) aff'd, 996

F.2d 1220 (7th Cir. 1993)). In addition, the material terms must be “definite

and certain” to be enforceable. Superview Network, Inc. v. SuperAmerica, a

Div. of Ashland Oil, Inc., 827 F. Supp. 1392, 1396 (E.D. Wis. 1993); Herder




                                  Page 15 of 37
Hallmark Consultants, Inc. v. Regnier Consulting Grp., Inc., 685 N.W.2d 564,

566 (Wis. Ct. App. 2004).

          To determine if the parties intended to be bound by an oral

agreement, the court undertakes an objective analysis. Effect is given to the

parties’ intent to contract “if such intent is discernible from their conduct or

the contract language.” Herder, 685 N.W.2d at 566; Skycom Corp. v. Telstar

Corp., 813 F.2d 810, 814 (7th Cir. 1987) (determining a party’s intent “does

not invite a tour through [a plaintiff’s] cranium, with [the plaintiff] as the

guide”) (quotations omitted); Colfax Envelope Corp. v. Local No. 458–3M,

Chicago Graphic Commc’ns Int'l Union, AFL–CIO, 20 F.3d 750, 752 (7th Cir.

1994) (“[A] literal meeting of the minds is not required for an enforceable

contract, which is fortunate, since courts are not renowned as mind

readers.”). If the subjective intent of one party could unilaterally bind

another to an oral contract, parties may become wary to enter into

negotiations for fear of unwittingly “agreeing” to a deal. Skycom, 813 F.2d

at 814.

          Even viewing the evidence favorably to Plaintiffs, the only

reasonable conclusion is that the parties did not reach an agreement in 2013

or 2015 regarding their ongoing relationship. The evidence demonstrates

that Clark Engineering and Pro-Equipment based their working

relationship on a vague gentleman’s agreement (or “golden handshake,” as

Oskoui called it) between Hwang and Oskoui that predated Oskoui joining

Clark Engineering. This gentleman’s agreement did not have specific terms;

it was based on mutual respect or, to borrow a term from one of Hwang’s

emails, “ethical considerations.” Plaintiffs could have insisted that the

vague understanding between Hwang and Oskoui be reduced to an

enforceable agreement, but they decided to rely on trust instead.



                                 Page 16 of 37
       The parties’ various failed attempts to enter into a written contract—

with the MOU in 2013 and the non-disclosure agreements in 2018—reveal

that no sufficiently definite agreement was ever formed. See Ziolkowski, 800

F. Supp. at 779 (“it is apparent from the continuing negotiations generated

by Ziolkowski that there was no mutual assent to the terms of the

agreement and that the terms of the agreement were not definite or certain

or complete.”). The parties’ discussions surrounding the scope of their

relationship amounted, at most, to an agreement to later agree to work on

specific projects together. Under Wisconsin law, such “agreements to

agree” do not create binding obligations. Witt, 118 N.W.2d at 93–94 (“Mere

agreements to reach a contract in the future are not enforceable.”). Where

parties do not intend to be bound until all negotiations are complete, no

contract is formed. Gruen Indus., Inc. v. Biller, 608 F.2d 274, 280 (7th Cir.

1979) (“It is well settled that no contract is formed ‘where two parties

consider the details of a proposed agreement, perhaps settling them one by

one, with the understanding during this process that the agreement is to be

embodied in a formal written document and that neither party is to be

bound until he executes the document.’”) (citing 1 A. Corbin, Contracts §

30 at 97 (1973 ed.)).

       In addition to their being no mutual intent to be bound, the alleged

agreements are not sufficiently definite and certain to be enforceable. There

was no meeting of the minds on a number of essential contract terms. Apart

from Assadi’s declaration, there is absolutely no evidence establishing the

existence of the specific terms to which he says the parties agreed. And even

if the Court credits, as it must, Assadi’s testimony that Pro-Equipment

agreed to, inter alia, maintain the confidentiality of Clark Engineering’s

confidential information and not supply equipment to customers of Clark



                               Page 17 of 37
Engineering except through Clark Engineering, there remain gaping holes

in the alleged agreement’s essential terms. For example, there is no evidence

about the start or end date of the contract, the identities of the customers

with whom Pro-Equipment was agreeing not to transact, or the definition

of the confidential information meant to be kept secret.

       Finally, the various emails cited in the parties’ factual briefing do not

compel the conclusion that a contract existed. For example, Assadi wrote to

Hwang on October 16, 2017 saying “I do not think it is a good idea for you

to directly work with Apex,” and Hwang responded that “we are not

working with Apex nor offering them Leachbuster, even though we don’t

have signed agreement. We see this as ethical considerations.” (Docket #51-

4 at 2). Interpreting this exchange favorably to Plaintiffs, Hwang was

misleading Assadi about working with Apex. But he unmistakably states

that he does not believe the parties have an enforceable agreement, and that

his (fabricated) avoidance of Apex was compelled by virtue, not by

contract.

       Assadi’s December 6, 2017 email to Hwang, purportedly

memorializing a meeting between Assadi, Hwang, and Scheglowski, is

slightly more persuasive for Plaintiffs’ case, but ultimately not enough to

create a jury question. In that email, Assadi thanked Hwang for “setting the

record straight and the fact that you will ask for written waiver/permission

from Clark to work directly with Apex for a particular or any project,”

(Docket #41 at 3–4), and Hwang responded without objection. This piece of

evidence could support Plaintiffs’ contention that the parties understood

Pro-Equipment was not supposed to work with Apex directly. Even so, this

evidence buttresses just one term of an alleged agreement. The other

essential terms remain without support.



                                Page 18 of 37
       Based on the undisputed evidence in the record, no reasonable

factfinder could conclude that the parties reached an agreement on the

essential terms of a contract in 2013 or 2015.2 Plaintiffs’ breach of contract

claim, Count IV, will be dismissed.

       5.2    Breach of Duty of Good Faith and Fair Dealing

       Plaintiffs next claim that Pro-Equipment breached its duty of good

faith and fair dealing in its alleged agreements with Clark Technology by

attempting to circumvent and cut Plaintiffs out of the Michael Foods

Project, the Monroe County Project, and “likely other projects,” knowing

that “the projects had been secured in large part because of Plaintiffs’

efforts.” (Docket #1 at 26).

       Under well-established Wisconsin law there can be no claim for

breach of the implied duty of good faith and fair dealing without an

enforceable contract. Tabatabai v. W. Coast Life Ins. Co., 664 F.3d 663, 668 (7th

Cir. 2011) (citing NII–JII Entm't, LLC v. Troha, 736 N.W.2d 542 (Wis. Ct. App.

2007)). Having found that the parties did not have an enforceable

agreement, this claim must also fail. Count V will be dismissed.

       5.3    Tortious Interference

       Plaintiffs next claim that Defendants intentionally interfered with

their contractual relationships or prospective contractual relationships with

Apex, Michael Foods, and Monroe County.

       In Wisconsin, interference with a present or prospective contractual

relationship requires proof of the following five elements: “(1) the plaintiff

had a contract or prospective contractual relationship with a third party; (2)

the defendant interfered with the relationship; (3) the interference was


       Because the Court finds the alleged agreements unenforceable, it need not
       2

reach Defendants’ alternative argument that their purported breach did not cause
any damages. (Docket #48 at 13–15).

                                 Page 19 of 37
intentional; (4) a causal connection exists between the interference and the

damages; and (5) the defendant was not justified or privileged to interfere.”

Burbank Grease Servs., LLC v. Sokolowski, 717 N.W.2d 781, 796 (Wis. 2006). A

prospective contract must be “sufficiently certain, concrete and definite.”

Quad/Graphics, Inc. v. One2One Commc’ns, LLC, 529 F. App’x 784, 790 (7th

Cir. 2013).

       As to Plaintiffs’ claim that Defendants interfered with their

prospective contracts with Monroe County and Michael Foods, the claim

fails on the very first element. There is no evidence in the record to establish

that Plaintiffs had a contract or prospective contract with either of those

entities. For the Monroe County Project, the prime contract ran between

Apex and Monroe County. True, Plaintiffs submitted a bid to Apex for the

installation of a Leachbuster system at the Monroe County Project; but even

if Monroe County had elected to use a Leachbuster, Plaintiffs’ contract for

the project would have been with Apex, not Monroe County.

       The same is true with Michael Foods. For that project, Apex and

Clark Technology entered into a study subcontract to review the feasibility

of using a Leachbuster at Michael Foods. This contract did not involve

Michael Foods as a party. Then in November 2017, Michael Foods entered

into a contract with Apex for the installation of a wastewater treatment

system (not specifically a Leachbuster system). Clark Technology was not a

party to that contract, or even an intended beneficiary of the contract. While

Clark Technology had done testing according to the terms of the study

subcontract, it did not guarantee that a Leachbuster would ultimately be

used for the Michael Foods contract. And again, even if Michael Foods had

chosen to install a Leachbuster, Plaintiffs’ contract would have been with

Apex, not Michael Foods.



                                 Page 20 of 37
       Finally, Plaintiffs contend that they had up to three different

contracts or prospective contracts with Apex with which Defendants

interfered. None are supported by evidence. First, Plaintiffs claim to have

had an oral contract with Apex under which Apex agreed not to work with

Defendants without Plaintiffs’ permission. The evidence Plaintiffs cite for

this is an email by Hwang—not by any principal from Plaintiffs or Apex—

expressing his apparent understanding that “Apex and Clarke (sic) have an

agreement . . . which does not allow Apex and [Pro-Equipment] to work

with each other directly without permissions from Clarke (sic).” (Docket

#83 at 20). Hwang’s belief about a single term of an alleged contract between

Plaintiffs and Apex is not enough to establish the existence of a contract.

       Plaintiffs also claim to have had prospective contracts with Apex for

the installation of a Leachbuster at each of the Monroe County and Michael

Foods projects. For these projects, Clark Technology has put forward

evidence that it was a bidder for the job. However, Clark’s bid proposal was

not selected. Further, the agreements between Apex and Monroe County

and Apex and Michael Foods did not require use of a Leachbuster. In other

words, there is not sufficient evidence to demonstrate that Clark

Technology had a reasonably definite prospective contract with Apex to

install Leachbusters at those projects. Finally, even if Plaintiffs are right that

Apex purposely tanked Clark Technology’s proposal for the Monroe

County and Michael Foods projects so that it could make a bigger profit by

going with Corncob, Plaintiffs’ injury would stem from Apex, not

Defendants.

       In light of the foregoing, Plaintiff’s tortious interference claim, Count

VI, will be dismissed.




                                 Page 21 of 37
       5.4    Breach of Warranty and Contractual Indemnification

       Plaintiffs allege as part of Count IV that Defendants have breached

warranties made by Pro-Equipment to Clark Engineering related to

equipment Pro-Equipment supplied for the Kandiyohi County Project.

Similarly, in Count VII, Plaintiffs claim to be entitled to “contractual

indemnification” because of defects in the equipment, materials, or other

work supplied by Pro-Equipment in connection with the Kandiyohi County

Project.

       Plaintiffs concede these claims should be dismissed, but they argue

the dismissal should be without prejudice. They pled these claims based on

their “reasonable belief” and Apex’s “overt threat” that Apex intended to

immediately sue Plaintiffs in connection with the Kandiyohi County

Project. (Docket #83 at 29). Apex “has chosen (up to this point) to refrain

from bringing that lawsuit,” and therefore, Plaintiffs argue, their claims are

“not ripe” and “rest upon the ‘contingent future events’ (i.e. Apex suing

Plaintiffs in connection with the Kandiyohi County Project), meaning the

Court lacks subject matter jurisdiction.” Id. (citing Texas v. United States, 523

U.S. 296, 300 (1998)).

       The ripeness of Plaintiffs’ claims does not depend on Apex filing a

lawsuit. The quality of the equipment Defendants supplied to Clark

Engineering will not change if or when Apex files a lawsuit; if Defendants

have breached any warranty or contract due to defective products, that

injury took root when Defendants supplied the products. The Court will

not bite on Plaintiffs’ invitation to decline ruling on their warranty and

indemnification claims.

       These claims are resolved easily on the undisputed facts. Plaintiffs

admit that the equipment Pro-Equipment supplied for the Kandiyohi



                                 Page 22 of 37
County Project “has always performed as represented, warranted and

guaranteed by Pro-Equipment.” (Docket #98 at 21). Therefore, their

warranty and indemnification claims in Counts IV and VII will be

dismissed.

       5.5    Lanham Act

       Counts I and II of the complaint allege a violation of the Lanham Act,

15 U.S.C. § 1125(a), for false advertising. The complaint inexplicably splits

this claim into two counts, with Count I seeking money damages and Count

II seeking injunctive relief, but both are predicted on the same operative

facts. Plaintiffs allege that Corncob falsely advertised a product called the

Corncob I by claiming in advertising materials that images depicting the

Leachbuster system were actually a Corncob I system. Corncob did this,

Plaintiffs say, with the intention of deceiving potential wastewater

treatment system customers into believing that Corncob has more

experience than it actually does, and that its Corncob II system is an

improved model. For its part, Corncob says it did this to avoid using the

Leachbuster trademark in its promotional materials without permission.

       In response to Defendants’ summary judgment motion, Plaintiffs

argue for the first time that Corncob also violated the Lanham Act based on

an entirely different alleged misrepresentation. Plaintiffs claim Defendants

and Apex misled Michael Foods about the respective costs of the Corncob

II and Leachbuster in an effort to convince Michael Foods to choose the

Corncob II. (Docket #83-1 at 24–27). In other words, Plaintiffs add an

entirely new factual basis to their Lanham Act claim. This is unacceptable.

While a plaintiff may raise new legal theories not expressed in a complaint,

it cannot add new factual bases for its claims in response to summary

judgment. See Whitaker v. Milwaukee Cty., Wis., 772 F.3d 802, 808 (7th Cir.



                               Page 23 of 37
2014). That is precisely what Plaintiffs seek to do with their newly-crafted

Lanham Act claim. The Court will not consider factual bases for Plaintiffs’

Lanham Act claim not pled in the complaint. See (Docket #83-1 at 24–27).3

        To prevail on a deceptive advertising claim under the Lanham Act,

a plaintiff must prove that “(1) the defendant made a material false

statement of fact in a commercial advertisement; (2) the false statement

actually deceived or had the tendency to deceive a substantial segment of

its audience; and (3) the plaintiff has been or is likely to be injured as a result

of the false statement.” Eli Lilly & Co. v. Arla Foods, Inc., 893 F.3d 375, 381–

82 (7th Cir. 2018) (citing Hot Wax, Inc. v. Turtle Wax, Inc., 191 F.3d 813, 819

(7th Cir. 1999)).

        The parties address only the causation element; that is, whether

Plaintiffs can prove that they suffered an injury caused by Corncob’s false

advertising. Satisfying this element “requires proof of an injury to a

commercial interest in sales or business reputation proximately caused by

the defendant’s misrepresentations.” Id. at 383 (citing Lexmark Int'l, Inc. v.

Static Control Components, Inc., 572 U.S. 118 (2014)). This type of injury

“occurs when deception of consumers causes them to withhold trade from

the plaintiff.” Lexmark Int'l, 572 U.S. at 133.



        3  This tactic is especially disappointing given that, in their briefing on their
own summary judgment motion, Plaintiffs chide Defendants for “rais[ing] an
unpled theory . . . for the first time in response to a summary judgment motion.”
(Docket #93 at 2) (citation omitted). Plaintiffs remind the Court that “[a]lthough
. . . a plaintiff need not allege every fact in support of its claim, the Seventh Circuit
has held that it is ‘vitally important’ that the complaint ‘inform the opposing party
of the grounds upon which a claim rests’ and that ‘a complaint is adequate only if
it fairly notifies a defendant of the matters sought to be litigated.’” Id. at 2–3
(quoting Connor v. Ill. Dep’t of Nat’l Res., 413 F.3d 675, 679 (7th Cir. 2005)) (internal
quotation mark omitted). Plaintiffs, yet again, seem determined to advance
arguments that do them more harm than good.


                                    Page 24 of 37
       Defendants argue that Plaintiffs cannot prove a likely injury, much

less actual damages, caused by the Corncob I advertisements, and therefore

Plaintiffs are not entitled to any money damages. It is undisputed that

Corncob has sold only two Corncob II systems, and only to Apex: one for

the Monroe County Project and one for the Michael Foods Project. (Docket

#98 at 48). Of course, Apex is no stranger to either Plaintiffs or Defendants;

it knew that the system installed in Kandiyohi County was a Leachbuster,

not a “Corncob I” as it was titled in Corncob’s deceptive advertisement.

There is no evidence that Apex chose the Corncob II because of the

advertisements at issue. There is also no evidence that any other company,

including an end-user customer such as Monroe County or Michael Foods,

ever saw the advertisements in question or were influenced by them.

       Plaintiffs state in a conclusory fashion that “the evidence and

reasonable inferences show that Defendants’ advertising and other false

statements of fact caused [Michael Foods] to withhold trade from

Plaintiffs—i.e., to switch from purchasing the Leachbuster® system that

[Michael Foods] intended to buy when it signed its contract with Apex, to

instead purchase Defendants’ Corncob II system.” (Docket #83-1 at 23). But

they cite no evidence for this proposition that connects the Corncob I

advertisements (the only false advertisements at issue) to Michael Foods’

decision.

       Plaintiffs instead point to facts surrounding the negotiations

between Corncob, Apex, and Michael Foods, which Plaintiffs have

characterized as a conspiracy based on lies intended to deceive Michael

Foods about the relative cost of the Corncob II and the Leachbuster. But, as

explained above, these facts were not alleged in the complaint as a basis for

Lanham Act liability, and they will not be considered. Even if the Court



                                Page 25 of 37
were to consider them, they would not change the result. Plaintiffs allege

that Defendants misled Michael Foods while pitching their product directly

to Michael Foods in private negotiations. This is not “commercial

advertising or promotion,” an essential ingredient of any claim under

Section 43(a)(1)(B). First Health Grp. Corp. v. BCE Emergis Corp., 269 F.3d 800,

803 (7th Cir. 2001).

       Plaintiffs have not created a jury question on the causation element

of their Lanham Act claim, and therefore the claim fails. This conclusion

means Plaintiffs are entitled to neither money damages nor an injunction.

This is true despite the fact that Defendants, in their summary judgment

submission, consented to entry of a permanent injunction including the

following proposed terms:

       Pro-Equipment, Inc. and Corncob, Inc., along with their
       respective owners, successors, affiliates and assigns, are
       hereby permanently enjoined from:
              1.    Using, or instructing or requesting a third party
       to use, the brand name Corncob I in connection with any
       communication, advertising, promotion, or sale of any
       product;
              2.    Associating, or instructing or requesting a third
       party to associate, Corncob, Inc. or the Corncob II product
       with the products sold under the Leachbuster® trademark or
       projects where a Leachbuster® system was installed, in any
       communication or promotional material.

(Docket #48-1).4



       4 Defendants also state that they have already made “wholesale changes”
to their advertising in an attempt to address Plaintiffs’ allegations. (Docket #48 at
26). Specifically, Defendants “have taken steps to remove photos of the system at
Kandiyohi County, have taken down all videos from its websites that contained
the statements at issue in the Complaint, and tried to eliminate all references to a
Corncob I system.” Id.


                                   Page 26 of 37
       A permanent injunction is a remedy for a violation of the Act; there

can be no such remedy without liability. In other words, the Court cannot

grant Plaintiffs permanent injunctive relief without having found that

Defendants violated the Act. See 15 U.S.C. § 1116 (authorizing district courts

to enter injunctive relief in false advertising cases); see also 5 McCarthy on

Trademarks § 30:1 (4th ed. 2012) (an injunction is “the usual and standard

remedy once [a violation] has been found.”). Because there is no Lanham

Act violation in this case, the Court will not enter a permanent injunction.5

       5.6     Wisconsin Deceptive Trade Practices Act

       Plaintiffs’ final claim alleges a violation of the Wisconsin Deceptive

Trade Practices Act (“WDTPA”). Wis. Stat. § 100.18. The factual allegations

on which Plaintiffs base this claim are the same as those underlying the

Lanham Act claim: Corncob advertised its Corncob II system to the public

in a false and deceiving manner. (Docket #1 at 23).



       5One final, related, point of confusion on the Lanham Act claim must be
noted. In a footnote in their summary judgment response brief, Plaintiffs state that
       Defendants did not seek summary judgment on Plaintiffs’ other
       claims for injunctive relief, including, without limitation, Plaintiffs
       request that Defendant be enjoined from (a) working with or for
       Apex on the Monroe County Project, the Michael Foods Project, or
       the Kandiyohi County Project, except as a subcontractor to
       Plaintiffs; (b) selling the purported Corncob I product; (c) making
       claims that directly or indirectly indicate or imply that Corncob II
       is a variant, alternative or “next generation” version of Corncob I
       or the Leachbuster® system; or (d) requiring Defendants to engage
       in corrective advertising to remedy their historical and current false
       advertising. (ECF 1 at 16-23, 29; ECF 48 at 26) As a result, Plaintiffs
       have not addressed the merits of these claims in their response to
       Defendants’ Motion.
(Docket #83-1 at 23, n.10). The enumerated items in Plaintiffs’ footnoted laundry
list are not “claims.” They are desired remedies for a violation of the Act. As
explained above, there is no Lanham Act liability in this case, so Plaintiffs are
entitled to no relief on that claim.


                                  Page 27 of 37
       As with their Lanham Act claim, Plaintiffs attempt to add new

factual allegations to their WDTPA claim in their response brief that were

not alleged in their complaint. In fact, the section of Plaintiffs’ brief

discussing their WDTPA claim abandons altogether the facts alleged in the

complaint. Instead, Plaintiffs now base their claim on Hwang’s alleged

misrepresentations to them that Pro-Equipment was an original equipment

manufacturer of wastewater treatment systems, as opposed to a reseller.

(Docket #83-1 at 28–29). This new factual basis will not be considered.

Whitaker, 772 F.3d at 808.

       The purpose of the WDTPA “is to deter sellers from making false

and misleading representations in order to protect the public.” Novell v.

Migliaccio, 749 N.W.2d 544, 550 (Wis. 2008). Toward that end, Section 100.18

prohibits the use of marketing statements for products or services which

“contain[] any assertion, representation or statement of fact which is

untrue, deceptive or misleading.” Wis. Stat. § 100.18(1). A cause of action

pursuant to Section 100.18 requires proof of three elements: “(1) the

defendant made a representation to the public with the intent to induce an

obligation, (2) the representation was ‘untrue, deceptive or misleading,’ and

(3) the representation materially induced (caused) a pecuniary loss to the

plaintiff.” Novell, 749 N.W.2d at 553.

       As explained above with respect to the Lanham Act claim, Plaintiffs

have presented no evidence of loss caused by the offending advertisements.

Plaintiffs’ failure to establish any injury from Corncob’s false advertising

dooms their WDTPA claim, just as it did their Lanham Act claim.

       In addition, Section 100.18(1) “does not provide a cause of action for

one vendor against a competitor for representations the competitor made

to third parties.” Grice Eng'g, Inc. v. JG Innovations, Inc., 691 F. Supp. 2d 915,



                                 Page 28 of 37
922 (W.D. Wis. 2010); see also Spacesaver Corp. v. Marvel Group, Inc., 621

F. Supp. 2d 659, 663–64 (W.D. Wis. 2009) (“[I]f § 100.18 extends to

misrepresentations made to nonparties, application of the statute becomes

almost nonsensical.”). A WDTPA plaintiff must be a member of the

“public” or, at least, of the audience to whom the misrepresentation is

directed, to bring a claim under Wis. Stat. § 100.18(1). Here, Plaintiffs have

not adduced facts to create a jury question as to whether they—or anyone,

for that matter—were misled by Corncob’s advertisements containing the

Leachbuster falsely labeled as a Corncob I. Accordingly, Defendants are

entitled to summary judgment on Plaintiffs’ WDTPA claim.

6.      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       The Court turns now to Plaintiffs’ motion for summary judgment,

which seeks dismissal of Defendants’ counterclaims for: abuse of process,

civil conspiracy, and tortious interference with prospective contractual

relations. (Docket #16, Counterclaims; Docket #38, Motion for Summary

Judgment). Defendants abandoned the latter two claims with prejudice in

response to Plaintiffs’ motion, (Docket #78-1 at 4), and therefore only

Plaintiff’s abuse of process claim remains.6




       6Defendants explain that they concede Counts II and III of their
counterclaims “[i]n the interest of judicial efficiency” because all three
counterclaims “arise from similar facts and overlap.” (Docket #78-1 at 4). As the
parties well know from the Court’s earlier order regarding Plaintiffs’ motion to
voluntarily dismiss, see (Docket #63), voluntary dismissal at this stage of
proceedings is not automatic. In this instance, though, Plaintiffs’ reply brief
acknowledges Defendants’ concession of their counterclaims and addresses only
Defendants’ abuse of process claim. (Docket #93). In other words, Plaintiffs
consent to dismissal of counterclaims Counts II and III. Further, Defendants’
concession will result in judgment on the merits. Therefore, summary judgment in
favor of Plaintiffs on Defendants’ Counts II and III is appropriate, and the Court
will dismiss those counts with prejudice.

                                 Page 29 of 37
       Defendants allege that Clark Engineering and Clark Technology

filed their complaint in this case for an improper reason—to coerce Corncob

to “forgo its lawful ability to compete and sell its patented advanced

membrane filtration system for wastewater to anybody” and, more

specifically, to coerce Corncob to “forgo its lawful ability to contract with

Apex Efficiency Solutions” on the Michael Foods Project. (Docket #16 at 55).

Defendants claim that Plaintiffs filed their suit knowing that public funding

for the Michael Foods Project would likely be withdrawn if any litigation

commenced. Id.

       The parties present and bicker about numerous proposed findings

of fact on this claim, but only a few are truly relevant. In Defendants’ view,

Plaintiffs started this lawsuit to stop the Michael Foods Project from going

forward without them and, knowing Defendants’ business is small, to hurt

their business by draining their resources. See (Docket #79-1 at 4–5).

Assadi’s testimony suggests this might be true. Id. at 4. Defendants also

claim that another reason Plaintiffs sued was to obtain a tactical advantage

in the Minnesota litigation based on, in Hwang’s words, “psychological

factor[s]” and “the timing and the content.” Id. at 5.

       Defendants’ proposed facts also venture into examples of Plaintiffs’

use (or abuse) of the litigation process after the filing of the complaint, which

is the basis on which Defendants brought their counterclaim. For example,

Defendants contend that Plaintiffs “used the pendency of this lawsuit and

the Minnesota Litigation to attempt to manipulate the rules of discovery”

by “subpoena[ing] deposition testimony from Defendants’ principal,

Douglas Hwang, after the Complaint was filed in this Court but before

discovery had opened,” thereby seeking “early discovery related to this

case” through the Minnesota litigation. (Docket #92 at 4). They also contend



                                 Page 30 of 37
that Plaintiffs abused the process of depositions in this case to obtain

information from deponents that gave them an advantage in the Minnesota

litigation. Id. at 7. Finally, Defendants also propose facts related to Plaintiffs’

motion to voluntarily dismiss, which the Court discussed at length above.

Defendants contend that Plaintiffs’ concession that they cannot

meaningfully prosecute several of their claims at this stage is evidence that

Plaintiffs have abused the judicial process.

       Defendants based their abuse of process claim on the filing of this

lawsuit, so no subsequent “process” is at issue here. If Defendants believed

the issuance of a certain subpoena was an abuse of the subpoena process,

for example, they could have amended their complaint to say so. That is not

to say that Plaintiffs’ conduct in this lawsuit after filing the complaint is not

relevant at all. Such conduct may prove probative in determining whether

Plaintiffs intended to abuse process by filing the lawsuit in the first place.

See Schmit v. Klumpyan, 663 N.W.2d 331, 336, n.3 (Wis. Ct. App. 2003). But

the Court will limit its analysis to determine whether Defendants may

proceed on their claim as pled—that by “filing this lawsuit,” Clark

Engineering and Clark Technology “are misusing the process to accomplish

a purpose other than that it was designed to accomplish.” (Docket #16 at

55).

       In Wisconsin, a claim for abuse of process has two elements: “(1) a

purpose other than that which the process was designed to accomplish, and

(2) a subsequent misuse of the process.” Strid v. Converse, 331 N.W.2d 350,

355 (Wis. 1983). Success on the claim requires proving more than “a proper

use with a bad motive. The plaintiff must allege and prove that something

was done under the process which was not warranted by its terms.” Id.

(quotation omitted); see also Thompson v. Beecham, 241 N.W.2d 163, 166 (Wis.



                                  Page 31 of 37
1976) (“[T]here is no liability where the defendant has done nothing more

than carry out the process to its authorized conclusion, even though with

bad intentions.”).

       Wisconsin courts characterize the tort as “an attempt to use process

as a means of extortion.” Schmit, 663 N.W.2d at 335 (citation omitted). An

early decision of the Wisconsin Supreme Court clarifies that the inquiry is

“’whether the process has been used to accomplish some unlawful end, or

to compel the defendant to do some collateral thing which he would not

legally be compelled to do.’” Id. (quoting Docter v. Riedel, 96 Wis. 158, 161,

71 N.W. 119 (Wis. 1897)). The classic example of an abuse of process is the

initiation of a civil proceeding to coerce the payment of a debt completely

unrelated to the cause of action sued upon. Sweeney v. Flanagan, 1996 WL

414170, at *1 (7th Cir. July 23, 1996) (unpublished disposition) (quoting

Restatement (Second) of Torts § 682 cmt. b)). “Because of its potential

chilling effect on the right of access to the courts, the tort of abuse of process

is disfavored and must be narrowly construed to insure the individual a

fair opportunity to present his or her claim.” Wisconsin Pub. Serv. Corp. v.

Andrews, 766 N.W.2d 232, 237–38 (Wis. Ct. App. 2009) (quotation omitted).

       Wisconsin courts have found viable abuse of process claims where,

for example, a husband allegedly used a bench warrant for his wife in order

to coerce her into granting him visitation with their children, Strid, 331

N.W.2d at 355, and where university officials obtained an emergency

mental health commitment order against a student about whom they had

no actual mental health concern but instead simply wanted to prevent from

physically leaving the school, Maniaci v. Marquette Univ., 184 N.W.2d 168,

175 (Wis. 1971).




                                 Page 32 of 37
       When viewed against this legal backdrop, Defendants’ abuse of

process claim cannot survive to trial. The Court will accept for argument’s

sake that Plaintiffs intended to harm Defendants’ business by filing this

suit. But this nefarious motive, standing alone, is insufficient; there must

also be an actual misuse of process. Defendants have not created a jury

question on that second element. When Plaintiffs filed this lawsuit, a

legitimate dispute existed about the contractual relationship between the

parties and about Corncob’s advertisements. A civil lawsuit is a proper

means of resolving those types of disputes. There is simply no evidence that

Plaintiffs used this action as a “means of extortion” against Defendants in

the way Wisconsin courts find probative of an abuse of process. See Schlafer

v. Quality Concrete Prods., 492 N.W.2d 187 at *3 (Wis. Ct. App. 1992)

(unpublished table decision) (“The normal prosecution of a civil lawsuit,

whatever the motivation, is not an abuse of process, even if the conduct may

be considered outrageous by many. A complaint does not state a claim for

abuse of process if it merely alleges that the defendant maliciously brought

a false lawsuit to harm the plaintiff.”) (internal citations omitted).

       Finally, as to the evidence regarding Plaintiffs’ motion to voluntarily

dismiss some claims, and then their attempted withdrawal of that motion,

the Court has already addressed that issue with the more appropriate

remedy—awarding Defendants their fees, see infra. Defendants’ claim for

abuse of process will be dismissed.

7.     PLAINTIFFS’ RULE 56(d) MOTION

       After Defendants filed their motion for summary judgment,

Plaintiffs filed a motion under Rule 56(d) to allow them time to depose five

“critical” witnesses: Mark Rasmussen, Greg Ackerson, Alex Pepin, Mark

Enochs, and Northern Star Company’s designated corporate witness, Joe



                                 Page 33 of 37
Peter (collectively, the “Deponents”). (Docket #70).7 Plaintiffs say the

testimony they hope to elicit from these deponents is necessary to prove the

money damages to which they believe they are entitled for their Lanham

Act claim. Id.

       The Plaintiffs’ motion will be denied. First, Plaintiffs did not exercise

sufficient diligence in seeking the Deponents’ testimony before it became

necessary in summary judgment briefing. The Court’s Trial Scheduling

Order set a dispositive motion deadline of June 3, 2019. (Docket #22).

Plaintiffs waited until May 23, 2019 to serve subpoenas on the Deponents.

Plaintiffs say that they tried to schedule the depositions prior to issuing

subpoenas, but the Deponents refused to agree on any dates Plaintiffs

proposed. If this is so, Plaintiffs should have asked the Court to compel the

Deponents to sit for depositions with sufficient time that the discovery

could be taken before Plaintiffs’ summary judgment response was due.

Plaintiffs do not argue that they need discovery on something raised in

Defendants’ summary judgment motion for which they could not have

planned in advance. They simply waited too long.

       Further, the discovery Plaintiffs seek regarding money damages is

not necessary given the Court’s finding that Plaintiffs cannot prove all

elements of their Lanham Act claim. Specifically, because Plaintiffs cannot

prove that Corncob’s advertisement of the Corncob I caused them, or is

likely to cause them, any injury, they are entitled to no remedy, including

money damages. Further, Plaintiffs’ Rule 56(d) motion ties their money

damages (and the evidence they need to prove them) to the alleged


       7  Plaintiffs’ motion was filed as an expedited motion under Civil Local Rule
7(h), which limits the motion to three pages and any accompanying affidavit to
two pages. Civil L. R. 7(h)(2). Plaintiffs’ affidavit supporting its motion, (Docket
#71), is ten pages long, and therefore blatantly violates the rule. It will be stricken.

                                    Page 34 of 37
misrepresentations Apex and Defendants made to Michael Foods about the

cost of the Corncob II and the Leachbuster. As noted above, these alleged

misrepresentations are not a proper basis for Plaintiffs’ Lanham Act claim.

       Finally, in light of the above, the motions for protective order

brought by non-parties Apex, Greg Ackerson, Mark W. Rasmussen, and

Alexander Pepin (Docket #54) and by Mark Enochs and MNX, Inc. (Docket

#55), will be denied as moot. The Court declines the movants’ entreaty to

award them fees incurred in bringing the motions.

8.     OTHER MISCELLANEOUS MOTIONS

       Having resolved Plaintiffs’ claims on their merits, the Court will

deny as moot Defendants’ motion to compel, (Docket #30), which seeks

responsive documents and a corporate representative to testify on topics

related to Counts IV through VII of Plaintiffs’ complaint. Given that there

will be no trial in this case, the Court will deny as moot Plaintiffs’ motion

to extend the discovery deadline, (Docket #101), in which Plaintiffs seek

time to collect certain testimony for use at trial. For the same reason, the

Court will also deny as moot the parties’ motions in limine. (Docket #109,

#111, #113, #115, #116, and #117).

       Finally, the parties’ myriad motions to restrict certain documents

pursuant to the protective order in this case will be granted. (Docket #43,

#46, #77, #82, #95, #105, and #107).

9.     CONCLUSION

       For the reasons stated herein, Plaintiffs’ and Defendants’ respective

motions for summary judgment with both be granted. This case will be

dismissed in its entirety. Plaintiffs shall pay the reasonable fees and costs

Defendants incurred to defend against Counts IV through VII of the

Plaintiffs’ complaint.



                                Page 35 of 37
      Accordingly,

      IT IS ORDERED that Plaintiffs’ motion to dismiss (Docket #24) be

and the same is hereby DENIED;

      IT IS FURTHER ORDERED that Plaintiffs pay Defendants’

reasonable fees and costs related to Defendants’ preparation of a defense to

Counts IV through VII of the complaint (Docket #1);

      IT IS FURTHER ORDERED that Defendants’ motion to compel

(Docket #30) be and the same is hereby DENIED as moot;

      IT IS FURTHER ORDERED that Plaintiffs’ motion for summary

judgment (Docket #38) be and the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Defendants’ motion for summary

judgment (Docket #47) be and the same is hereby GRANTED;

      IT IS FURTHER ORDERED that the motions for a protective order

brought by non-parties Apex Efficiency Solutions, SBC, Greg Ackerson,

Mark W. Rasmussen, and Alexander Pepin (Docket #54) and by Mark

Enochs and MNX, Inc. (Docket #55), be and the same are hereby DENIED

as moot;

      IT   IS   FURTHER       ORDERED       that   Plaintiffs’   motion   for

reconsideration (Docket #66) be and the same is hereby DENIED as moot;

      IT IS FURTHER ORDERED that Plaintiffs’ Rule 56(d) motion

(Docket #70) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that Plaintiffs’ affidavit accompanying

its Rule 56(d) motion (Docket #71) be and the same is hereby STRICKEN;

      IT IS FURTHER ORDERED that Plaintiffs’ motion for an extension

of the discovery deadline (Docket #101) be and the same is hereby DENIED

as moot;




                               Page 36 of 37
      IT IS FURTHER ORDERED that the parties’ motions in limine

(Docket #109, #111, #113, #115, #116, and #117) be and the same are hereby

DENIED as moot;

      IT IS FURTHER ORDERED that the parties’ motions to restrict

documents (Docket #43, #46, #77, #82, #95, #105, and #107) be and the same

are hereby GRANTED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 10th day of September, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                              Page 37 of 37
